1. Name of corporation: HDS INTERNATIONAL CORP. 2. The articles have been amended as follows: (provide article numbers, if available) ARTICLE I Company Name: The name of this Corporation is GOOD GAMING, INC. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is: 14,450,000,%. 4. Officer Signature (Required): /s/Vikram Grover Signature of Officer
